                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MARIA LOUISE GIANNONE,

               Plaintiff,
                                                     Case No. 3:19-cv-19420
       v.                                            Magistrate Judge Norah McCann King


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff Maria Louise Giannone

for Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et

seq., and for Supplemental Security Income under Title XVI of the Social Security Act, 42

U.S.C. §§ 1381 et seq. Plaintiff appeals from the final decision of the Commissioner of Social

Security denying those applications.1 After careful consideration of the entire record, including

the entire administrative record, the Court decides this matter pursuant to Rule 78(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the

Court reverses the Commissioner’s decision and remands the action for further proceedings.

I.     PROCEDURAL HISTORY

       On March 1, 2016, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that she has been disabled since March 1, 2016, because


1
 Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in his
official capacity.
                                              1
of bipolar disorder, post-traumatic stress disorder (“PTSD”), depression, and anxiety. R. 478–88,

509. The applications were denied initially and upon reconsideration. R. 390–95, 400–05.

Plaintiff sought a de novo hearing before an administrative law judge. R. 406, 408–09.

Administrative Law Judge Thomas J. Sanzi (“ALJ”) held a hearing on October 12, 2018, at

which Plaintiff, who was represented by counsel, testified, as did a vocational expert. R. 293–

335. In a decision dated October 23, 2018, the ALJ concluded that Plaintiff was not disabled

within the meaning of the Social Security Act from March 1, 2016, Plaintiff’s alleged disability

onset date, through the date of the administrative decision. R. 275–86. That decision became the

final decision of the Commissioner of Social Security when the Appeals Council declined review

on August 26, 2019. R. 1–7. Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g).

ECF No. 1. On August 27, 2020, Plaintiff consented to disposition of the matter by a United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. ECF No. 15. 2 On August 28, 2020, the case was reassigned to the undersigned. ECF

No. 16. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d




 2
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

                                                 3
whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court




                                                   4
“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong



                                                 5
[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

        B.      Sequential Evaluation Process

        The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). “The claimant bears the burden of proof at steps one through

four, and the Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc.

Sec., 631 F.3d 632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92

(3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

                                                 6
       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),

(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       The Plaintiff was 47 years old on her alleged disability onset date of March 1, 2016. R.

285. Plaintiff meets the insured status requirements of the Social Security Act through

December 31, 2021. R. 277. At step one, the ALJ found that, although Plaintiff had engaged in

substantial gainful activity from March through July 2017, Plaintiff had not engaged in

substantial gainful activity for at least 12-months during the period of her claimed disability, and

the ALJ’s decision therefore addressed that period. R. 278.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

ovarian and uterine cancer; degenerative disc disease; and bipolar disorder. Id. The ALJ also

found that the following impairments were not severe: incisional hernia, obesity, and history of

pulmonary embolism. Id.

         At step three, the ALJ found that Plaintiff did not suffer an impairment or combination

 of impairments that met or medically equaled the severity of any Listing. R. 278–80.

                                                  7
        At step four, the ALJ found that Plaintiff had the RFC to perform light work subject to

 various additional limitations. R. 280–84. The ALJ also found that this RFC did not permit the

 performance of Plaintiff’s past relevant work as a nurse assistant, medical secretary, and

 secretary. R. 284–85.

        At step five, the ALJ found that a significant number of jobs—i.e., approximately

 91,000 jobs as a small parts assembler; approximately 337,000 jobs as an inspector and hand

 packager; approximately 41,000 jobs as an electronics worker —existed in the national

 economy and could be performed by an individual with Plaintiff’s vocational profile and RFC.

 R. 285–86. The ALJ therefore concluded that Plaintiff was not disabled within the meaning of

 the Social Security Act from March 1, 2016, her alleged disability onset date, through the date

 of the decision. R. 286.

       Plaintiff disagrees with the ALJ’s findings at step four and asks that the decision of the

 Commissioner be reversed and remanded for further proceedings. Plaintiff’s Memorandum of

 Law, ECF No. 10; Plaintiff’s Reply, ECF No. 14. The Commissioner takes the position that his

 decision should be affirmed in its entirety because the ALJ’s decision correctly applied the

 governing legal standards, reflected consideration of the entire record, and was supported by

 sufficient explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil

 Rule 9.1, ECF No. 13.

IV.    DISCUSSION

       Plaintiff argues that the ALJ erred when crafting her physical and mental RFC. Plaintiff’s

Memorandum of Law, ECF No. 10, pp. 16–25; Plaintiff’s Reply, ECF No. 14, pp. 1–3. Plaintiff

specifically argues that the ALJ assigned “considerable weight” to the reviewing state agency

psychologists’ opinions, but then crafted a mental RFC that did not account for the limitations

                                                 8
identified in those opinions. Plaintiff’s Memorandum of Law, ECF No. 10, pp. 20–23. Moreover,

Plaintiff argues, the ALJ failed to explain his reasoning for doing so, thus depriving this Court of

the ability to determine if substantial evidence supports the ALJ’s findings. Id. This Court

agrees.

          A claimant’s RFC is the most the claimant can do despite her limitations. 20 C.F.R. §§

404.1545(a)(1); 416.945(a)(1). At the administrative hearing stage, the administrative law judge

is charged with determining the claimant’s RFC. 20 C.F.R. §§ 404.1527(e), 404.1546(c);

416.927(e), 416.946(c); see also Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011) (“The ALJ—not treating or examining physicians or State agency consultants—must

make the ultimate disability and RFC determinations.”) (citations omitted). When determining a

claimant’s RFC, the ALJ has a duty to consider all the evidence. Plummer, 186 F.3d at 429.

However, the ALJ need include only “credibly established” limitations. Rutherford v. Barnhart,

399 F.3d 546, 554 (3d Cir. 2005); see also Zirnsak v. Colvin, 777 F.3d 607, 615 (3d Cir. 2014)

(stating that the ALJ has discretion to choose whether to include “a limitation is supported by

medical evidence, but is opposed by other evidence in the record” but “[t]his discretion is not

unfettered—the ALJ cannot reject evidence of a limitation for an unsupported reason” and

stating that “the ALJ also has the discretion to include a limitation that is not supported by any

medical evidence if the ALJ finds the impairment otherwise credible”).

          Here, the ALJ determined that Plaintiff had the RFC to perform a limited range of light

work, as follows:

          After careful consideration of the entire record, I find that the claimant has the
          residual functional capacity to perform light work as defined in 20 CFR
          404.1567(b) and 416.967 (b) except that she can occasionally climb ladders, ropes,
          and scaffolds, stoop, and crouch. She is limited to simple, routine tasks. The
          claimant should be allowed to be off-task 5 percent of the workday, in addition to

                                                  9
       regular breaks. She should have only occasional interaction with the public and co-
       workers.

R. 280 (emphasis added). In making this determination, the ALJ specifically considered the

opinions of the reviewing state agency psychologists. R. 283–84, 336–55, 358–87. Thomas

Plahovensak, Ph.D., conducted an initial review of Plaintiff’s medical record on July 25, 2016,

R. 336–55, and found , inter alia, that Plaintiff had moderate restrictions in her abilities to

interact appropriately with the general public, to accept instructions and respond appropriately to

criticism from supervisors, and to get along with coworkers or peers without distracting them or

exhibiting behavioral extremes. R. 342, 352. When considering the record evidence, Dr.

Plahovensak explained as follows:

       T2/T 16 claims for a 47yof w allegations of a bipolar d/o, PTSD, depression, and
       anxiety. She had an IP psych admission to Riverview Hospital (3-3-16 to 3-8-16)
       d/t anxiety, depression, and feeling and bouts of impatience are also consistent w a
       bipolar d/o for which treatment was not received until recently.

       Preferred Behavioral notes (3-15-16 to 5-19-16) indicate clmt was cooperative,
       pleasant, and organized. MS indicates she is alert, oriented x3 and able to relate
       satisfactorily. Thought processes are goal directed and coherent. No delusions,
       racing thoughts, SI, HI, or psychotic sxs. Her insight and judgment were determined
       to be good because she was accepting her dx of a mood d/o. Clmt reported increased
       depression in mid May d/t breakup w a boyfriend. However, TS indicated that she
       did not evidence rage or loss of temper /control.

       ADLs indicate clmt can maintain her own schedule and tends to personal care. She
       had lived independently until financial problems caused her to return to live w her
       px. Her work hx indicates that she has held jobs for significant periods of time.

       The bipolar sxs have become more stable w the initiation of mood stabilizers; she
       had been resistant to taking them in the past. Attention and CPP are moderately
       limited, but adequate for performing simple, basic tasks. Clmt is able to adapt to
       changes in a work setting and understand and carry out simple directions. The
       limitations posed by the psych conditions are not so severe that they prevent clmt
       from maintaining attendance or meeting the demands of simple work-related
       activities w/in a low contact work environment.




                                                 10
R. 342–43, 353. Dr. Plahovensak opined that Plaintiff was not disabled but that she could not

perform her past jobs of secretary, social worker, nurse assistant, and administrative clerk

because she had the mental RFC to perform only “simple work-related activities w/in a low

contact work environment.” R. 344–45, 354–55.

       Richard J. Hamersma, Ph.D., reviewed Plaintiff’s medical record upon reconsideration

for the state agency on November 23, 2016. R. 365–72, 380–87. Dr. Hamersma agreed with Dr.

Plahovensak that Plaintiff had moderate restrictions in her abilities to interact appropriately with

the general public, to accept instructions and respond appropriately to criticism from supervisors,

and to get along with coworkers or peers without distracting them or exhibiting behavioral

extremes. R. 369, 384. Dr. Hamersma also agreed that “[t]he limitations posed by the psych

conditions are not so severe that they prevent clmt from maintaining attendance or meeting the

demands of simple work-related activities w/in a low contact work environment.” R. 370, 385.

Dr. Hamersma also concluded that Plaintiff was not disabled. R. 371, 386.

       The ALJ gave “considerable weight” to these reviewing state agency psychologists’

opinions, stating as follows:

       As for the opinion evidence, in July 2016, Thomas Plahovensak, Ph.D., the State
       agency psychological consultant, concluded that the claimant had adequate
       attention and concentration for simple, basic tasks, was able to adapt to changes in
       a work setting, and could understand and carry out simple instructions (Ex. 1A/8).
       Additionally, Dr. Plahovensak said that the claimant would do best in a low-contact
       work environment (Id.). On reconsideration in November 2016, Richard
       Hamersma, Ph.D., affirmed Dr. Plahovensak’s assessment (Ex. 5A/13). I have
       given the opinions of the State agency psychological consultants considerable
       weight. Drs. Plahovensak and Hamersma reviewed all of the available evidence,
       and their opinions were based on that review, as well as their knowledge of the
       disability program and its requirements. Additionally, these opinions are consistent
       with the claimant’s mental health treatment history, as discussed above.

R. 283–84.


                                                 11
       Plaintiff complains, inter alia, that although the ALJ gave “considerable weight” to the

reviewing state agency psychologists’ opinions that she is able to work in a low contact work

environment, the ALJ crafted a mental RFC that did not account for Plaintiff’s limitations in

accepting instructions and responding appropriately to criticism from supervisors. Plaintiff’s

Memorandum of Law, ECF No. 10, pp. 20–23. In response, the Commissioner does not

expressly address this argument but rather insists only that “none of the mental status

examination findings support any further limitation” as to supervisors. Defendant’s Brief

Pursuant to Local Civil Rule 9.1, ECF No. 13, p. 22.

       Plaintiff’s argument is well taken. As Plaintiff observes, the reviewing state agency

psychologists did not distinguish between Plaintiff’s limitations in her ability to interact with the

general public and coworkers on the one hand, and her limitations in her ability to interact with

supervisors on the other. R. 342, 352, 369, 384. Although the ALJ assigned “considerable

weight” to those opinions, the ALJ found an RFC that limited Plaintiff to “only occasional

interaction with the public and co-workers.” R. 280, 283–84. The ALJ included no limitation

regarding Plaintiff’s ability to interact with supervisors. Moreover, the ALJ failed to explain the

inconsistency between this mental RFC determination and his acceptance of the reviewing state

agency psychologists’ opinions. Id. This inconsistency takes on even greater significance when

one considers that the vocational expert, upon whose testimony the ALJ relied, was asked to

assume a claimant able to, inter alia, have “[o]nly occasional interaction with the public[, o]nly

occasional interaction with coworkers,” but no limitation on Plaintiff’s ability to accept

instructions and respond appropriately to criticism from supervisors. R. 285–86, 330–31. The

ALJ’s failure to include a limitation relating to supervisors and failure to include an explanation

for this omission is not harmless. See Matchett v. Comm’r, Soc. Sec. Admin., No. CV 18-134

                                                 12
(RMB), 2019 WL 581801, at *3 (D.N.J. Feb. 13, 2019) (remanding action where “[t]he ALJ’s

decision does not explain why the residual functional capacity determination omits any limitation

on interactions with supervisors, even when the ALJ expressly gave ‘significant weight’ to the

evidence that ‘in a work setting [the claimant] would not be able to interact appropriately with

the public, co-workers, and supervisors’”) (citations omitted); Capo v. Comm’r of Soc. Sec., No.

CV 2:17-1280, 2018 WL 5982435, at *4 (W.D. Pa. Nov. 13, 2018) (remanding action where the

“Plaintiff correctly argues that the ALJ’s RFC finding [that limited the plaintiff, inter alia, to

only occasional public interaction, but containing no similar restrictions as to Plaintiff's

interactions with supervisors and/or co-workers] appears inconsistent with his acceptance of Dr.

Marion’s moderate limitations, specifically, the moderate limitation on interactions with

supervisors and/or co-workers. Although the ALJ is entitled to reject limitations that are

unsupported by the record, he must provide the reasons for discounting that evidence”).

Accordingly, considering this inconsistency and the ALJ’s failure to explain this omission, this

Court cannot conclude that substantial evidence supports the ALJ’s findings. See id.; Jones v.

Berryhill, No. CV 17-119-E, 2018 WL 4627296, at *3 (W.D. Pa. Sept. 26, 2018) (remanding

action where, inter alia, although the ALJ gave some weight to the findings and opinion of a

consultative psychologist, the ALJ did not include in Plaintiff’s RFC any accommodations

regarding certain limitations and, “[a]lternatively, the ALJ does not explain why he found no

need to include any such limitations in social functioning in Plaintiff’s RFC”); Sanford v.

Comm’r of Soc. Sec., No. CIV. 13-0366 NLH, 2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014)

(“The Third Circuit has held that access to the Commissioner’s reasoning is [ ] essential to a

meaningful court review.”) (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).




                                                  13
        This Court therefore concludes that the decision of the Commissioner must be reversed,

and the matter must be remanded to the Commissioner for further consideration of the opinions

of the reviewing state agency psychologists and the RFC determination. Remand is appropriate,

moreover, even if further examination of these issues again persuades the ALJ that Plaintiff is

not entitled to benefits. Cf. Zuschlag v. Comm’r of Soc. Sec. Admin., No. 18-CV-1949, 2020 WL

5525578, at *8 (D.N.J. Sept. 15, 2020) (“On remand, the ALJ may reach the same conclusion,

but it must be based on a proper foundation.”); Jiminez v. Comm’r of Soc. Sec., No. CV 19-

12662, 2020 WL 5105232, at *4 (D.N.J. Aug. 28, 2020) (“Once more, the ALJ did not provide

an adequate explanation that would enable meaningful review, and the Court once more cannot

determine what role lay speculation played in the ALJ’s rejection of this detailed functional

assessment from Dr. Marks.”); Cassidy v. Colvin, No. 2:13-1203, 2014 WL 2041734, at *10 n.3

(W.D. Pa. May 16, 2014) (“Nevertheless, that the ALJ may have misinterpreted or

misunderstood Dr. Kaplan’s findings with regard to Plaintiff's postural activities does not

absolve her of her error. Rather, it highlights the need for an ALJ to fully explain her findings.

Otherwise, the district court is left to engage in this sort of speculation about how an ALJ arrived

at her decision.”).3

V.      CONCLUSION

        For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

        The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).


3
 Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of the reviewing
state agency psychologists’ opinions and the RFC, the Court does not consider those claims.
                                                  14
       IT IS SO ORDERED.



Date: July 12, 2021                s/Norah McCann King
                                 NORAH McCANN KING
                           UNITED STATES MAGISTRATE JUDGE




                            15
